The Court mett according to adjournment and on motion this day made to this Court by Mr. Hume Council for the Defendant praying that Mrs. Elizabeth Wallace now in Court Mother of Mary Sarah and Rebecca Wallace Daughters and Coheiresses of William Wallace  late of this Province deceased personally appearing in Court be admitted Guardian to the said Infants, and admitted accordingly to Defend this Suit.
Then Mr. Attorney General Council for the Complainant moved to have the Bill and answer read, as also that the Defendant pay Costs and that the Decree may be according to the Prayer of the Bill which not being opposed by the Defendants Council It is Decreed that the Defendants be barred and foreclosed from all right of Equity of Redemption in the mortgaged premises sett forth and discribed in the Bill of Complaint and that the Complainant do hold and enjoy the same to him and his heirs for ever freed cleared and discharged of and from all manner of right of Equity of Redemption, and that the same be in full of all demands and dues whatsoever of the Complainant from the Defendants on account of the Bond and Judgements in the Mortgage mentioned and that the Defendants do pay the Costs of this Suit.
J. Skene Register